I am unable to concur in the foregoing opinion. I think it erroneously gives to appellant an unlawful monopoly of the use of a common primary color, yellow, in the painting of its taxicabs. It evidently is only the use of this common primary color as the dominant color of respondents' taxicabs that renders them similar to appellant's taxicabs. In other respects they seem to me to be different in a degree fully equal to that which generally differentiates automobiles of different makes and different color schemes. I do not think appellant's rights are invaded to any greater extent than they would have been had the dominant color of its taxicabs been black and the dominant color of respondents' taxicabs been black. The use of yellow as a dominant color for a taxicab, or anything else, is as much the common property of everybody as is black or any other common color. I think respondents' motives in the use of this, what I conceive to be a common right, is a question with which we have no concern. I think the judgment ought to be affirmed. *Page 71